Henry, J.,
Concurring. — I fully concur in the opinion delivered by Judge Ray. Never before, to my knowledge, was one indicted for murder required to get ready for his trial within the short period of four days, one of which was the Lord’s day. It was shown by the affidavit and was otherwise known to the court that the defendant’s witnesses resided in another county. That other continuances were granted and trial had, was not a sufficient reason for the short time given the accused. When a trial is had or a continuance is granted and the witnesses discharged, they are not required to remain until the next term of the court,
His affidavit for a continuance contained all the formal allegations required by law, and among others, the follow*225ing statement: Affiant further says that on or about April, 1879, he was made acquainted with T. L. Grasty by his former counsel; that said Grasty then and there undertook the conduct and management of affiant’s cause, the said former counsel then and there declining further to act in affiant’s behalf; that said Grasty subsequent to the April aforesaid has had entire control and management of affiant’s case; but never asked this affiant what witnesses he had in his own behalf, nor what he, affiant, expected to prove by them; that the said Grasty called occasionally at the “ screen ” in the jail, but never sought to ask of this affiant any information of or concerning this cause; but at such times made application for money, stating at such times that he, said Grasty, would get this affiant out of his trouble for the sum of $200; that at the time that said Grasty took control of affiant’s cause, as aforesaid, the said Grasty was informed by affiant and his former attorney that he, said affiant, had no means to employ an attorney, and that at such time, when money was demanded of him, he, the said affiant, would have complied with the demand of his first attorney if he had been able to do so, which he was not, as said Grasty well knew; that subsequently and in June, 1879, the said Grasty directed the affiant to make application to Father O’Shea for money to procure the depositions of witnesses in Washington, Missouri, which affiant did; and affiant further says, that he did so apply to said Father O’Shea, and that he was subsequently informed by Father O’Shea, that he, said O’Shea, did furnish said Grasty with money for that purpose, and that for this reason he had cause to believe, and did believe, that said depositions would be taken in his behalf in time to be used on the trial of said cause. Affiant further says that he has been informed by his present attorneys, and so believes that no depositions have been taken and on file in his behalf’ and that said Grasty did not take any depositions in this cause m affiant’s behalf. And affiant further says that he furnished the said Grasty with the names of the witnesses *226hereinbefore named at four different times, previous to the 18th day of November, 1879, and asked him, the said Grasty, to subpoena the said witnesses in time for the said trial. And affiant further says that he is informed, and now believes, that the said Grasty has never, at any time, caused any witnesses to be summoned in this cause in behalf of the defendant, and that he has become possessed of such knowledge since his present attorneys have had charge of his (affiant’s) case, and affiant further says, that for the period of two weeks, next preceding the 18th day of November aforesaid, he did not see or have any conversation with his said attorney, Grasty, but did believe that said Grasty had or would do all things necessary and proper1 to be done in and about his case for his legal and proper defense; and affiant further says that he was first informed by the public press that he was expected to plead guilty to the charge of murder in the second degree, and that the first information he had from the said Grasty, that affiant was expected to so plead was made to him by said Grasty on the said 18th day of November, the day his case was set for trial, and that then the said Grasty came over to the prisoner’s’ box in the criminal court and said : “ Matt, you' have got to enter a plea,” that he, affiant, then asked said Grasty if he, affiant, was going to have a trial, to which said Grasty replied “noand affiant says that he is advised by his present counsel, and verily believes, that the testimony of said absent witnesses can and will be procured by the next term of this honorable court, should a continuance be granted, and that the probability of procuring such testimony is based upon the fact that said witnesses are all friends of affiant, and have signified their willingness to attend if notified in time, or to give their depositions when requested so to do.
It thus appears that his attorney betrayed him, and the court appointed others to defend him, and set the cause for trial on the fourth day after the appointment. The newly appointe 1 attorneys knew nothing of the case, and *227were not notified of their appointment until the day after it was made, which left them but three days for the preparation, one of which was a Sunday, and yet the court refused further time, although subpoenas, promptly issued and placed in the hands of the sheriff, were not returned, the court well knowing, from the affidavit and otherwise, that the desired witnesses resided in Eranklin county.
Lewis is an ignorant colored man and has been confined in the St. Louis jail ever since the homicide of which he is accused was committed. He is without money and without friends, except a humane Catholic priest, who has taken an interest in his case and furnished him money to take depositions, which was appropriated to his own use by defendant’s former counsel. He literally had no opportunity to prepare for the trial which resulted in his conviction, and it would be a reproach to our criminal jurisprudence if the judgment were permitted to stand. He made every effort possible after his betrayal by his attorney occurred, and before that had, through the charity of the priest, placed money in the hands of said attorney to pay the expenses of getting depositions, and swears that he supposed the depositions had been taken. His affidavit is to be taken as true, and admitting the facts alleged by him, I think that gross injustice was done him in refusing him a continuance. It may be that he is guilty and should be hanged, but, if hanged without law and before he has had a fair trial, it will not be with my sanction. Whatever others may think, in my judgment it were better that one hundred guilty men should escape punishment, than that this court should sustain a conviction obtained as this one was. No one charged with a crime would be safe, if the trial courts could arbitrarily force him into a trial without preparation or opportunity to prepare for his defense. Speedy trials and prompt execution of the judgment of the courts are desirable, but when these are obtained by a disregard of well established principles of law, neither life, liberty nor property is any longer secure.